1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    VICTOR M. CHAVEZ, Bar #113752
     Assistant Federal Defender
3    Designated Counsel for Service
     2300 Tulare Street, Suite 330
4    Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
5
     Attorneys for Defendant
6    MOSES MANUEL MORALES

7
                             IN THE UNITED STATES DISTRICT COURT
8
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10
      UNITED STATES OF AMERICA,                    Case No. 1:16-cr-00050 LJO-SKO
11
                          Plaintiff,               STIPULATION TO CONTINUE STATUS
12                                                 CONFERENCE; ORDER
      vs.
13                                                 DATE: November 28, 2018
      MOSES MANUEL MORALES,                        TIME: 2:00 p.m.
14                                                 JUDGE: Honorable Barbara A. McAuliffe
                         Defendant.
15
16
17          IT IS HEREBY STIPULATED by and between the parties hereto through their
18   respective counsel that the status conference in the above-captioned matter now set for
19   November 13, 2018 before Judge Barbara A. McAuliffe may be continued to November 28,
20   2018 at 2:00 a.m.
21          Additional time is needed to complete defense investigation. Defense does not want Mr.
22   Morales to be transported to court from Lerdo just to request a new status conference date. Mr.
23   Morales had his first status conference on September 24, 2018. A second status conference was
24   set for November 13, 2018. At completion of this investigation, by the next status conference,
25   Mr. Morales will decide whether to proceed to contested hearing. This stipulation promotes
26   judicial economy and avoids the need to transport Mr. Morales in chains all day.
27   //
28   //
1                                                     Respectfully submitted,
2                                                     MCGREGOR W. SCOTT
                                                      United States Attorney
3
4    DATED: November 8, 2018                           /s/ Jeffrey A. Spivak
                                                      JEFFREY A. SPIVAK
5                                                     Assistant United States Attorney
                                                      Attorney for Plaintiff
6
7                                                     HEATHER E. WILLIAMS
                                                      Federal Defender
8
9    DATED: November 8, 2018                          /s/ Victor M. Chavez
                                                      VICTOR M. CHAVEZ
10                                                    Assistant Federal Defender
                                                      Attorney for Defendant
11                                                    MOSES MANUEL MORALES
12
13
14                                           ORDER
15         IT IS SO ORDERED that the 2nd Status Conference is continued from November 13,
16   2018 to November 28, 2018 at 2:00 PM before Magistrate Judge Barbara A. McAuliffe.
17
18   IT IS SO ORDERED.

19      Dated:    November 8, 2018                       /s/ Barbara   A. McAuliffe       _
20                                                 UNITED STATES MAGISTRATE JUDGE

21
22
23
24
25
26
27

28


                                                 2-
